NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


                                                   :
  MITSUI FOODS, INC.,                              :
                                                   :        Civil Action No. 19-14478 (SRC)
                      Plaintiff,                   :
                                                   :
            v.                                     :                    OPINION
                                                   :
  SYNERGIE CANADA, INC.,                           :
                                                   :
                      Defendant.                   :
                                                   :
                                                   :

CHESLER, District Judge

       This matter comes before the Court upon the filing by Defendant, Synergie Canada, Inc.,

on a motion to dismiss a single count of the Complaint. The motion has been fully briefed, and

the Court has reviewed the papers filed by the parties. It proceeds to rule on the motion without

oral argument. See Fed. R. Civ. P. 78(b). For the reasons that follow, the Court will grant

Defendant’s motion to dismiss Count Five of the Complaint.

       I.        BACKGROUND

       This is a civil action wherein Plaintiff, Mitsui Foods, Inc., seeks judgment against

Defendant for breach of contract and other related claims. The parties entered into a contract for

the “door-to-door” delivery of Plaintiff’s orange juice product. Defendant agreed to transport

loads of the product from Plaintiff’s supplier in Mexico to several of Plaintiff’s clients in Florida.

The Complaint alleges that Defendant’s failure to properly transport the product resulted in the

spoilage of the goods.




                                                  1
       Plaintiff filed the subject Complaint on June 28, 2019. Plaintiffs plead the following

claims: breach of contract; negligence; damages under the Carriage of Goods by Sea Act;

damages under the Carmack Amendment; and fraud in the inducement. Defendant only seeks the

dismissal of Count Five, fraud in the inducement, in the subject motion to dismiss.

       The factual summary below is based on the allegations within the Complaint. The facts

are taken as true for purposes of the motion to dismiss only.

       On or around May 17, 2017, Synergie offered to provide Mitsui Foods with delivery

services for the transportation of their orange juice from a supplier in Mexico to clients in

Florida. On July 27, 2017, a mutual non-disclosure agreement was executed by both parties to

begin negotiation of the contract. Between July 2017 and September 2017, Synergie and Mitsui

Foods engaged in negotiations wherein they discussed the terms and conditions of the

transportation of goods from Mexico to Florida.

       On September 22, 2017, Synergie submitted a quotation for its services and sent a

promotional brochure to Mitsui Foods. The Complaint alleges that prior to providing any of its

services, “Synergie made several material representations to [Mitsui Foods] regarding the

capabilities to manage and transport the Loads.” (Compl. ¶ 12.) The Complaint references the

Synergie brochure which states that the company provides “logistics services and manages the

entirety of your supply chain worldwide” and “offers door-to-door solutions for an effective and

secure transport solution for your bulk liquid merchandise.” (Compl. ¶ 12.) Among other things,

Synergie “held itself out as providing expertise in the transport of refrigerated bulk liquid cargo

utilizing its ‘Big Red Liquiride ™’ technology.” (Compl. ¶ 15.)

       In December 2017, Mitsui Foods contracted with Synergie for use of its transportation

services. Under its agreement with Mitsui Foods, Synergie was to: “(1) arrange for, manage,



                                                  2
implement and ensure proper and timely ‘door-to-door’ refrigerated transport of the Loads; (2)

customs clearances; and (3) complete delivery within 20 days of loading at the supplier’s

facility.” (Compl. ¶ 17.) In January 2018, Synergie began transporting the Loads from Mexico to

several locations in Florida. The Complaint alleges that when Synergie began transporting the

Loads, several issues were reported regarding the services that were provided. These issues,

which included Synergie’s “failure to timely transport and adequately refrigerate MFI’s Loads”

as agreed upon, resulted in the rejection of 6.66 Loads by Plaintiff’s client at delivery due to

fermentation. (Compl. ¶ 24.) Additionally, six (6) Loads were left at a port in Mexico for more

than twenty (20) days. These Loads were not shipped due to the anticipated rejection of the

product. Plaintiff estimates that the spoliation of the goods resulted in damages “in an amount

exceeding $389,881.91.” (Compl. ¶ 24.)

       On November 25, 2019, Defendant filed the instant motion to dismiss Count Five of the

Complaint under Rule 12(b)(6). Defendant argues that Count Five for fraud in the inducement is

not supported by the factual allegations pled in the Complaint. Defendant argues that Count Five

must be dismissed because the Complaint “fails to adequately plead a claim upon which relief

can be granted.” (Def. Brief 2.) Additionally, Defendant argues that the claim should be

dismissed because it is barred under the economic loss doctrine.

       II.     LEGAL STANDARD

       The issue before the Court on a Rule 12(b)(6) motion to dismiss “is not whether plaintiff

will ultimately prevail but whether the claimant is entitled to offer evidence in support of the

claims.” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997) (quoting

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). To make that determination, the Court must

employ the standard of review articulated by the Supreme Court in Bell Atlantic Corp. v.



                                                  3
Twombly and Ashcroft v. Iqbal. A complaint will survive a motion under Rule 12(b)(6) only if

it states “sufficient factual allegations, accepted as true, to ‘state a claim for relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic v.

Twombly, 550 U.S. 544, 570 (2007)). The plausibility standard will be met if the complaint

“pleads factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556.) While the

complaint need not demonstrate that a defendant is probably liable for the wrongdoing to meet

the pleading standard of Federal Rule of Civil Procedure 8(a), allegations that give rise to the

mere possibility of unlawful conduct will not do. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at

557.

        III.    DISCUSSION

        To plead a claim for fraudulent inducement, Plaintiff must establish five elements: “(1) a

material representation of a presently existing or past fact; (2) made with knowledge of its

falsity; and (3) with the intention that the other party rely thereon; (4) resulting in reliance by that

party; (5) to his detriment.” RNC Systems, Inc. v. Modern Technology Group, Inc., 861

F.Supp.2d 436, 451 (D.N.J. 2012) (other citations omitted). Notably, Plaintiff must show that the

material representation of which it relied upon was made, by Defendant, “with knowledge of its

falsity.” Id. When pleading an allegation of fraud or mistake, Federal Rule of Civil Procedure

9(b) requires that “a party must state with particularity the circumstances constituting fraud or

mistake.” However, the rule permits that “malice, intent, knowledge, and other conditions of a

person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b).

        Although Rule 9(b) excuses parties from pleading “conditions of a person’s mind” under

the heightened pleading standard required for fraud claims, “[i]t does not give him license to



                                                     4
evade the less rigid—though still operative—strictures of Rule 8.” Ashcroft v. Iqbal, 556 U.S.

662, 686-87 (2009). Here, the Complaint fails to meet the more general pleading requirements

imposed by Rule 8 and articulated by the Supreme Court in Iqbal and Twombly. With respect to

Count Five, the Complaint merely states that Synergie made several representations to Mitsui

Foods that it was capable of providing reliable transportation services to the company and that

these “misrepresentations” were made with the intention that Plaintiff would rely on them when

entering into the contract. (Compl. Par. 50.)

       The Complaint includes the following general statements regarding Defendant’s

purported knowledge of its inability to perform: “Synergie knew these representations to be false

because Synergie knew that it was apparently unable to fully ensure the effective and safe

transport of the Loads and thus could not manage the entirety of MFI’s supply chain worldwide.”

(Compl. ¶ 49.) This statement merely repeats the knowledge element that is required under the

cause of action. It is devoid of any facts that establish that the Defendant knew or should have

known that it was incapable of providing the services when these statements were made. The

facts of the Complaint merely establish that Defendant did not perform as promised but fails to

establish that Defendant was unable to perform these services or that it knew of such an inability

to perform when the agreement was made. Because of this, the Complaint fails to state a claim

for Count Five, fraud in the inducement.

       In light of the foregoing, the Court need not and will not address the issue of dismissal

based on the economic loss doctrine.




                                                 5
       IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Defendants’ motion to dismiss Count Five

of the Complaint. An appropriate Order will be filed.

                                                           s/ Stanley R. Chesler
                                                        STANLEY R. CHESLER
                                                        United States District Judge


Dated: January 28, 2020




                                                6
